United States Court of Appeals
                         For the First Circuit

No. 07-1931

                     UNITED STATES OF AMERICA,

                               Appellee,

                                  v.

                          RODRIGO CAMPUSANO,

                         Defendant, Appellant.
                          ____________________

No. 07-2442

                     UNITED STATES OF AMERICA,

                               Appellee,

                                  v.

                            JAIME PINILLOS,

                         Defendant, Appellant.


                                ERRATA

     The opinion of this Court, issued on February 13, 2009, should

be amended as follows.

     On page 5, lines 18-21 change sentence: "Based on . . . one
hundred kilos;" to read as follows: "Based on the combined testimony
of Rafa, Toro and Pinillos, the district judge could reasonably find
that the intended transaction was for one hundred kilos;".

     On page 6, line 3, following "delivery" add sentence: "Indeed,
Pinillos himself conceded on the stand that he was hoping to
consummate a transaction for one hundred 'computers.'"

     On page 8, line 23, add the word "initial" following the word
"smaller".